EVANS, Circuit Judge
(dissenting). Both counts of the indictment charge conspiracy; the first, to violate section 6 of the Conscription Act; the second to violate section 3 of the Espionage Act. The majority opinion holds that the two sections of the statutes referred to are in pari materia; that so far as they deal with the specific acts set forth in the indictment the former alone applies due to the rule of construction, “Generalibus specialibus non derogant.”
Are the statutes in pari materia? If not, there can be no application of this rule. The query invites another. Are criminal statutes ever in pari materia? Or, perhaps, to be more accurate, can the rule “Generalibus specialibus non derogant” ever apply to two criminal statutes? While an answer to the latter question is not necessary to the decision of this case, it is worthy of consideration.
The rule of construction, “Generalibus specialibus' non derogant,” is a common-sense one, and doubtless owes, its origin to judicial efforts to construe contracts containing conflicting or 'inconsistent provisions. It is elementary that where parties have entered into a written agreement, and in their contract appear general as well as special provisions relating to the same matter, the latter govern in case of inconsistency or repugnancy. For the same reasons, statutes dealing with the same subject-matter which are inconsistent or repugnant may be subject to this same rule of construction. But in all such instances,, where the rule is invoked, there must- be inconsistency or repugnancy in the sections under consideration, and they must relate to the same subject-matter.
Another rule of construction applicable alike to contracts and statutes, and equally well supported in reason, requires the court to give effect, if possible, to each and every provision of the contract, and to each and every section of the statute.
Criminal statutes are essentially statutes of prohibition. There is, generally speaking, no inconsistency and no repugnancy to be found, in their provisions. Every criminal statute prohibits. Each deals with offenders who do prohibited acts. Such differences ' as exist-must necessarily be limited to the punishment provisions. There is, for instance, no repugnancy between a statute that prohibits interference with registration and a statute which prohibits interference with military or naval forces. They may overlap, but they do not conflict. Both prohibit.
*501It is doubtless due to this fact that courts have uniformly held that the same act or group of acts may constitute two or more distinct criminal offenses, .different in kind as well as in degree. 16 Corpus Juris, 58; People v. Nall, 242 Ill. 284, 291, 89 N. E. 1012; Nagel v. People, 229 Ill. 598, 82 N. E. 315; Fleming v. State, 174 Ind. 264, 91 N. E. 1085; State v. Johns, 140 Iowa, 125, 118 N. W. 295; State v. Burns, 82 Conn. 213, 72 Atl. 1083, 16 Ann. Cas. 465; Commonwealth v. Harris, 13 Allen (Mass.) 534; State v. Pomeroy, 30 Or. 16, 46 Pac. 797. To illustrate: One may be found guilty by the same act of committing the separate crimes of robbery and larceny; of perjury and false oath; of rape and adultery, or of 'rape and bigamy; of assault with intent to murder and assault with intent to rob; of maintaining a gaming device and establishing a lottery.
In the construction of a criminal statute, in other words, no reason exists to support the rule, and there can therefore be no logical application of the rule, “Generalibus specialibus non derogant.”
While it is true in some states a conviction under one section may bar a subsequent conviction under another statute, these decisions are but an application of the rule of election of remedies, which courts so commonly apply in many kinds of actions brought against wrongdoers. But this rule, that limits the state to but one criminal prosecution and requires it to elect which prosecution will be pursued, is by no means of universal application. In the absence of any statute to the contrary, the weight of authority seems to be that the state may prosecute all offenses, and conviction under one statute will be no bar to conviction under another statute for the same act or acts.
Statutes are not in pari materia simply because they relate to the same general subject-matter. “The word ‘par’ must not be confused with the term ‘similis.’ It is not mere likeness, but identity of person or subject-matter, that is necessary.” For example, larceny and burglary deal with somewhat similar subject-matters, as do murder and manslaughter, petit larceny and grand larceny, hunting without a license and hunting protected game; yet the statutes defining these crimes are not in pari materia.
Nor do the facts under consideration deal with the same persons or class of persons. One may violate section 3 of the Espionage Act though he does not violate section 6 of the Conspiracy Act.
It is not the presence of common acts condemned by two criminal statutes, but the presence in one of an element absent in the other, that determines whether the two statutes are in pari materia. The' two statutes under consideration are set forth verbatim in the majority opinion. The portion of section 3 which is the object of the conspiracy set forth in the second count provides:
“Whoever, when the United States is at war, * * * shall willfully obstruct * * * the recruiting or enlistment service of the United States to the injury of the service of the United States shall be punished,” etc.
I fail to find in the crime denounced by section 6 of the Conscription Act any element such as is expressed by the italicized words *502just quoted. While it may be that proof of injury “to the service of the United States” may be readily obtained, if it appears that there has been a willful obstruction to the recruiting or enlistment service, yet we are 'not authorized, in determining the similarity of the two offenses, to ignore this element in the crime defined by lie Espionage Act.
Again, the fact that the acts which constitute a violation of section (3 may support a conviction under the Espionage Act does not meet the test, first, because such acts do not necessarily require a conviction under the Espionage Act; and, second, because Congress was dealing with two separate subject-matters when it passed the commonly called Conscription Act and the commonly called Espionage-Act.
When enacting the Conscription act, Congress was dealing with-a subject entitled “An act to authorize the President to increase temporarily the military establishment of the United States.” When the Congress enacted the so-called Espionage Act it was dealing with a subject entitled “Offenses against the operation of the government.” In United States v. Hirsch, 100 U. S. 33, 25 L. Ed. 539, it was held that section 37 of the Criminal Code- was not in -pari materia with the revenue law, although a conspiracy to violate the revenue law came within the provision of section 37 of the Criminal Code. Now a-’ violator might, and probably would, be dealing with the general subject “the operation of the government” when he was attempting to-defeat an enlistment .in the army. But one subject is more comprehensive than the other.
Nor does the fact that the allegations and the proofs of fact under the two counts are identical meet the test in view of the fact that each-count is for a conspiracy. In conspiracy counts the criminal object need not be set forth with the particularity that would be required if the object of the conspiracy was the substance of the offense charged. Jelke v. United States, 255 Fed. 264, 166 C. C. A. 434. A., B., and C. may have conspired, and by the same means, to violate two criminal-statutes at the same time. To illustrate again: Two or more persons may with the same motive have conspired to violate the second-clause of section 3 of the Espionage Act, and by the same means-(the circulation of false and prejudicial literature) to violate section 6 of the Conscription Act. In other words,' it is not strictly correct to say of conspiracy counts that “if the two counts of one-indictment are identical, element for element, in necessary allegation and proof, then the two charges are but for one offense,” unless the-object of the conspiracy is included in the allegations. Necessarily the difference in the conspiracy counts under these circumstances, would be limited to the objects of the conspiracy.”
But if we concede the two statutes are in pari materia and further admit that the rule “Generalibus specialibus non derogant,” applies to-criminal statutes, it does not necessarily follow that such a rule should govern the construction of section 3 of the Espionáge Act. This: rule is but one of many rules of construction by which the court may ascertain the intention of the law-making body. 25 R. C. E- 960;. *503Rodgers v. U. S., 185 U. S. 83, 86, 22 Sup. Ct. 582, 46 L. Ed. 816. This rule cannot be invoked except in case of doubt (25 R. C. L. 1062; Yerke v. U. S., 173 U. S. 439, 19 Sup. Ct. 441, 43 L. Ed. 760) where ambiguity makes the legislative intent uncertain. In the present case there is no ambiguity, no uncertainty in the language of section 3 of the Espionage Act. Congress was dealing with a most serious offense. It was dealing with a felony which, if not treason, was its twin sister. The crime was defined with definiteness and certainty. No exceptions were provided. The maximum penalty was fixed at 20 years in the penitentiary and a fine of $10,000.
That the alleged action of the plaintiff in error came within the literal prohibition of this section cannot be and is not disputed. Are we, then, justified in reading into the statute an exception? Can we say Congress intended to cover all who “shall obstruct the recruiting or enlistment service of the United States to the injury of the service,” except the individual who, at the same time that he committed this infamous crime, also violated another statute, and thereby committed a. misdemeanor ? Did Congress intend to permit a felon to escape, if perchance he also was guilty of a misdemeanor? Can a murderer escape, because in so offending he committed assault and battery? Does the adulterer avoid responsibility for his criminal offense by producing a statute covering fornication, or may the gambler plead a statute making it a misdemeanor to maintain a gaming device, when called upon to plead to an indictment charging him with establishing a lottery? Clearly not.
In fact, if the means by which the crime in the instant case was to be committed be examined, we find them to be most repulsive, Violations of this section were accomplishable in various ways. Plaintiff in error, if guilty, conspired to interfere with the recruiting and enlistment service by means of corruption and bribery. At a time when his country was at war, he is charged with attempting to corrupt the official whose solemn responsibility it was to select from the millions of registrants those who should suffer the hazards and endure the hardships of military duty at the front. No more solemn responsibility could be demanded of public official. Could Congress have intended that one who should thus violate section 3 of the Espionage Act came within the provisions of an implied exception?
As I view the issue there is no question of repeal by implication involved. Like many other criminal statutes it is a mere case of overlapping. Likewise there is no room for the application of the rule of strict construction, which is properly invoked in criminal cases where doubt exists. It seems, therefore, to be a proper case for the application of the rule:
“Whore the language of a statute is plain and unambiguous, and conveys a clear and definite meaning, there is no occasion for resorting to rules of statutory interpretation and construction; the statute must be given its plain and obvious meaning.” 25 R. C. L. 962; United States v. First National Bank, 234 U. S. 245, 258, 34 Sup. Ct. 846, 58 L. Ed. 1298.
While I agree that there should be a reversal of this judgment, I think the new trial should be on both counts of the indictment.